Name: Commission Regulation (EEC) No 3804/92 of 23 December 1992 amending Regulation (EEC) No 388/92 of 23 December 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 384/ 18 Official Journal of the European Communities 30 . 12. 92 COMMISSION REGULATION (EEC) No 3804/92 of 23 December 1992 amending Regulation (EEC) No 388/92 of 23 December 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 2 (6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the forecast supply balance of cereal products to the FOD for 1992 was established by Commission Regulation (EEC) No 388/92 (2), as last amended by Regulation (EEC) No 2027/92 (3) ; whereas this forecast supply balance for 1993 should be drawn up ; whereas the period for application for aid licences and certificates has been fixed in Article 4 ( 1 ) of this same Regulation in the first five working days of each month ; whereas, in order to take account of the trade practices specific to durum wheat semolina, provision should be made to allow the applications for licences and certificates to be submitted on any day of a month ; whereas, subse ­ quently, Regulation (EEC) No 388/92 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 388/92 is hereby replaced by the Annex to the present Regulation. Article 2 Notwithstanding Article 4 ( 1 ) of Regulation (EEC) No 388/92, the applications for aid licences and certifi ­ cates for supply of durum wheat semolina of Community origin may be submitted on any working day of each month . Article 3 This Regulation shall enter into force on the 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 43, 19 . 2 . 1992, p. 16 . 0 OJ No L 207, 23 . 7. 1992, p. 21 . 30 . 12. 92 Official Journal of the European Communities No L 384/19 ANNEX CEREALS SUPPLY BALANCE FOR THE FOD FOR 1993 First half of 1993 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EEC Common wheat Barley Maize Durum wheat meal and groats Guadeloupe 36 000 5 000 10 000  Martinique 5 000 2 000 13 000 1 500 French Guiana 1 000 500 1 000  Reunion 20 000 10 000 80 000  Total 62 000 17 500 104 000 1 500 185 000 Second half of 1993 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EEC Common wheat Barley Maize Durum wheat meal and groats Guadeloupe 36 000 5 000 10 000  Martinique 5 000 2 000 13 000 1 500 French Guiana 1 000 500 1 000  Reunion 20 000 10 000 80 000  Total 62 000 17 500 104 000 1 500 185 000